Citation Nr: 0830311	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-03 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to an effective date earlier than March 13, 
2000, for the grant of service connection for depressive 
disorder, not otherwise specified (NOS).

2.	Entitlement to an effective date earlier than March 13, 
2000, for the grant of service connection for right shoulder 
tendonitis.

3.	Entitlement to an effective date earlier than March 13, 
2000, for the grant of service connection for left shoulder 
tendonitis.  

4.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.	Entitlement to service connection for chronic memory 
impairment, to include as secondary to service-connected 
right and left shoulder tendonitis, and depressive disorder, 
NOS.

6.	Entitlement to an increased rating for right shoulder 
tendonitis, currently rated as 30 percent disabling.  
7.	Entitlement to an increased rating for left shoulder 
tendonitis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2005, 
May 2006, and January 2007 rendered by Department of Veterans 
Affairs (VA) Regional Offices (RO) in Baltimore, Maryland; 
Fargo, North Dakota; and San Diego, California, respectively.  
Collectively, these rating decisions 1) found clear and 
unmistakable in a prior decision and therefore assigned an 
earlier effective date of March 13, 2000 for the grant of 
service connection for depressive disorder; depressive 
disorder, NOS, right shoulder tendonitis, and left shoulder 
tendonitis; 2) increased the rating for right shoulder 
tendonitis to 30 percent disabling, continued a 20 percent 
rating for left shoulder tendonitis, and denied entitlement 
to a TDIU; and 3) denied service connection for "memory 
loss."  
In June 2008, the veteran appeared and presented testimony at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file and has been reviewed.  

The issues of entitlement to a TDIU, as well as increased 
ratings for right and left shoulder tendonitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	On March 13, 2000, the veteran filed a service connection 
claim for sleep disturbance, headaches, and general fatigue, 
as well as for muscle and joint pain, all claimed as due to 
an undiagnosed illness.  

2.  In an August 2003 rating decision, the RO granted service 
connection for right and left shoulder tendonitis.  In an 
April 2004 rating decision, the RO granted service connection 
for depressive disorder, NOS.

3.  In a May 2005 rating decision, the RO assigned an 
effective date of March 13, 2000, for the grant of service 
connection for depressive disorder, NOS; right shoulder 
tendonitis; and left shoulder tendonitis.  

4.  A formal claim of entitlement to service connection for 
depressive disorder, right shoulder tendonitis, and left 
shoulder tendonitis (actually claimed as sleep disturbance, 
headaches, and general fatigue, and muscle and joint pain), 
was received at the RO on March 13, 2000, and there is 
nothing in the record received prior to March 13, 2000 that 
could be construed as an informal claim for service 
connection for depressive disorder, right shoulder 
tendonitis, and left shoulder tendonitis.

5.  A primary diagnosis of chronic memory impairment is not 
of record, and the competent evidence demonstrates that the 
veteran's memory loss is a symptom of his service-connected 
depressive disorder, NOS.  


CONCLUSIONS OF LAW

1.	The requirements for an effective date earlier than March 
13, 2000, for the grant of service connection for depressive 
disorder, NOS, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007).

2.	The requirements for an effective date earlier than March 
13, 2000, for the grant of service connection for right 
shoulder tendonitis have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2007).

3.	The requirements for an effective date earlier than March 
13, 2000, for the grant of service connection for left 
shoulder tendonitis have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2007)

4.	Service connection for chronic memory impairment is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and how a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the veteran is challenging the effective dates assigned 
for the grant of service connection for depressive disorder, 
right shoulder tendonitis, and left shoulder tendonitis.  In 
Dingess, supra, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been proven, thereby rendering section 
5103(a) notice no longer required.  Id. at 490-91.  Thus, 
VA's duty to notify has been satisfied with respect to the 
earlier effective date issues on appeal.  

With regard to the service connection claim for chronic 
memory impairment, VA satisfied the VCAA and Dingess 
requirements in an August 2006 letter, prior to the initial 
RO decision in this matter.  That letter fully addressed all 
notice elements, informed him of what evidence was required 
to substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, private and VA medical evidence, and hearing 
transcript.  Significantly, the veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Earlier Effective Date Claims

The veteran contends that an effective date earlier than 
March 13, 2000 for the grant of service connection for 
depressive disorder, right shoulder tendonitis, and left 
shoulder tendonitis is warranted.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  More specifically, the 
effective date of an award of disability compensation for 
direct service connection is the day following separation 
from active service or the date entitlement arose, if the 
claim was received within one year after separation from 
service; otherwise, it is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(b)(2)(i) (2007).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2007).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

In the present case, the veteran essentially seeks an 
effective date back to the date of his discharge from active 
duty in April 1995.  Review of the record reflects that in 
April 1995, he filed a service connection claim for various 
"disabilities" to include one for "Saudi exposure." 
In an April 1995 letter, the RO requested that the veteran 
state the exact disease or disability he attributes to Saudi 
exposure, but there is no indication that the veteran 
responded to that letter.  VA examinations were scheduled for 
May 1995, but according to a "Report of Contact" dated in 
July 1995, the veteran asked that his May 1995 examinations 
be rescheduled.  VA examinations were then rescheduled for 
May and September 1995, however, the veteran failed to 
report.  He asserts that he did not receive notice of the 
scheduled examinations.  However, the record shows that the 
veteran was properly notified of the examinations.  The 
record contains "Compensation and Pension Exam Inquiry" 
sheet showing that examinations, to include general medical 
and a "mental disorders" examinations, were requested by 
the RO in April 1995.  According to a July 1995 report of 
contact, the veteran requested that those examinations be 
rescheduled.  The record also contains another "Compensation 
and Pension Exam Inquiry" sheet showing that the same 
examinations were scheduled again in July 1995.  The veteran 
failed to report.  

The Board notes that the address shown on the VA Compensation 
and Pension exam inquiries is exactly the same as the 
veteran's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

The veteran's claim for "Saudi exposure" was ultimately 
denied in a November 1995 rating decision on the basis that 
the veteran never specified a disability due to Saudi 
exposure.  While the RO has considered a March 2000 claim as 
a claim to reopen a previously denied service connection 
claim for disability due to an undiagnosed illness, the Board 
disagrees, and as discussed below, considers the March 2000 
claim as the veteran's initial claim for pertinent 
disabilities.       

In this regard, the 1995 denial of service connection for 
"Saudi exposure" did not constitute a denial of service 
connection for depressive disorder, right shoulder 
tendonitis, and/or left shoulder tendonitis.  Because these 
claims were never explicitly adjudicated in November 1995, 
there is no final decision on these issues, and the Board 
will treat the March 2000 claim, discussed in further detail 
below, as the initial claim.  See Best v. Brown, 10 Vet. App. 
322 (1997) (holding that earlier rating decisions had 
effectively denied service connection only for the 
psychiatric conditions explicitly listed in a notice letter).

Since the veteran failed to submit a claim of entitlement to 
service connection specifically for depressive disorder, 
right shoulder tendonitis, and/or left shoulder tendonitis 
within one year from his discharge, the assignment of an 
effective date back to the day following discharge is not 
possible.

As previously noted, where a service connection claim was not 
filed within the year following discharge, the earliest 
possible effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

On March 13, 2000, the RO received the veteran's application 
for compensation for "general fatigue chronic headaches, and 
sleep disturbance, due to an undiagnosed illness; and for 
"muscle and joint pain," due to an undiagnosed illness.  

The veteran's service treatment records demonstrate that he 
was diagnosed with tendonitis of the right and left 
shoulders; entitlement, therefore, arose prior to March 13, 
2000.  The date of the claim, March 13, 2000, would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  

Further, although the evidence of record does not reveal an 
exact date upon which entitlement arose with regard to the 
psychiatric claim, the Board notes that such information is 
not required in order to conclude that the March 13, 2000, 
date selected by the RO is the earliest possible effective 
date.  The reason for this is that, if the entitlement arose 
prior to March 13, 2000, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after March 13, 2000, would not 
entitle the veteran to an earlier effective date.  

The Board has also considered whether statements received 
prior to March 13, 2000, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. An informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2007).

After reviewing the record, the Board concludes that there is 
no document filed prior to March 13, 2000, indicating an 
intent to pursue a claim of entitlement to service connection 
for depressive disorder, right shoulder tendonitis, and/or 
left shoulder tendonitis.

In reaching this conclusion, the Board emphasizes that an 
effective date of an award of service connection is not based 
on the earliest medical evidence even showing a causal 
connection, but rather on the date that the application upon 
which service connection was eventually awarded was filed 
with VA, i.e., March 13, 2000.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Here, the record reflects that the 
veteran did not file a formal or informal application of 
service connection prior to March 13, 2000.  Thus, there is 
no legal basis to assign an earlier effective date because 
the RO has already awarded the veteran the earliest date 
available under the law.  Therefore the effective date claims 
for the grant of service connection for depressive disorder, 
right shoulder tendonitis, and left shoulder tendonitis, must 
be denied.  

The reasonable doubt doctrine is not for application as the 
preponderance of the evidence is against the veteran's 
claims.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition such that there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

During his June 2008 Board hearing, the veteran testified 
that he has memory loss that is caused by his service-
connected depressive disorder and/or bilateral shoulder 
tendonitis.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2007) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

In the present case, the evidence demonstrates that the 
veteran's memory loss complaints are intrinsic to his 
psychiatric disability and do not represent a separately 
ratable disability as set forth under Esteban.  The current 
medical evidence of record fails to show that the veteran has 
been diagnosed with a primary diagnosis of chronic memory 
impairment, such as dementia.  In this regard, during an 
October 2005 VA mental disorders examination, the examiner 
noted that the veteran had difficulty retaining new 
information and recalling previously learned information.  
However, the record does not show that the veteran has been 
diagnosed with a separate chronic memory impairment.  Thus, 
the preponderance of the medical evidence of record 
demonstrates that the veteran has depressive disorder, NOS, 
and that the symptoms associated with that disability include 
memory impairment such as difficulty retaining new 
information and recalling old information).  Symptoms, to 
include impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), are contemplated in the current 50 percent 
rating assigned for the veteran's depressive disorder.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

Moreover, despite the veteran's contentions, the record does 
not contain any evidence indicating that the memory loss 
noted in the October 2005 VA examination report is in any way 
related to the veteran's service-connected tendonitis of the 
left or right shoulders.  

Based on the above, the Board finds that chronic memory 
impairment distinct from the symptomatology associated with 
the veteran's service-connected depressive disorder has not 
been shown.  Therefore, the veteran is not entitled to 
service connection for chronic memory impairment.  In the 
absence of proof of a current disease or injury, a grant of 
service connection is not warranted.  See Brammer, supra; see 
also 38 C.F.R. 4.14 (2007) [the evaluation of the same 
disability under various diagnoses is to be avoided].

In conclusion, the evidence of record does not support the 
veteran's claim of entitlement to service connection for 
chronic memory impairment.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than March 13, 2000, for the grant 
of service connection for depressive disorder, NOS, is 
denied.

An effective date earlier than March 13, 2000, for the grant 
of service connection for right shoulder tendonitis, is 
denied.

An effective date earlier than March 13, 2000, for the grant 
of service connection for left shoulder tendonitis, is 
denied.

Service connection for chronic memory impairment is denied.


REMAND

The veteran is also seeking increased ratings for his 
service-connected bilateral shoulder disability, as well as 
entitlement to a TDIU.

In his July 2008 hearing, the veteran essentially testified 
that his bilateral shoulder condition has gotten considerably 
worse since his last VA examination.  He reported taking 
daily medication on account of his pain in the shoulders.  
The record shows that he last underwent a VA examination of 
his shoulders in October 2005.  The Court has held that when 
a veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Hence, the 
Board finds that the veteran should be provided a current VA 
examination to ascertain the current severity of his service-
connected right and left shoulder tendonitis.  

With regard to the veteran's TDIU claim, the dispositive 
question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

In a letter dated July 2006, the veteran's employer indicated 
that the veteran is on a leave of absence from his job. Yet, 
during his June 2008 Board hearing, the veteran testified 
that he is no longer employed.  He stated that he had a 
letter confirming that his employment had been terminated but 
the Board has not received a copy of that correspondence.  
Accordingly, the Board finds that it is necessary to remand 
this matter to clarify the veteran's employment status.  
Additionally, the decision on the issue of increased ratings 
for right and left shoulder disabilities could have a 
significant impact on the outcome of the veteran's TDIU claim 
and the Board finds this issue to be inextricably 
intertwined.  The Court of Appeals for Veterans Claims has 
held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).
	
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the veteran that to substantiate his 
increased rating claims for right and 
left shoulder disabilities, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
an increase in severity of the pertinent 
disabilities, and the effect that the 
worsening has on his employment and daily 
life. 

In addition, the RO should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected disabilities on 
appeal.

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected right 
and left shoulder tendonitis.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Such review should 
be noted in the examination report.  

The examiner should provide findings 
regarding the veteran's ranges of 
shoulder motion, and whether there is any 
additional loss of function due to 
fatigability, weakened motion, 
incoordination, excess motion, or pain on 
movement.

In addition, the examiner should opine as 
to whether the veteran's service-
connected disabilities alone render him 
unable to secure or follow a 
substantially gainful occupation.  

3.  Ask the veteran to provide 
documentation pertaining to the 
termination of his employment as a 
restaurant manager.
  
4.  Thereafter,  the RO should 
readjudicate the increased rating claims 
for right shoulder tendonitis, left 
shoulder tendonitis, and entitlement to a 
TDIU.  If the decisions remain adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  Thereafter, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


